Citation Nr: 0948468	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent for gunshot wound (GSW) residuals of the left 
buttock, moderate damage to muscle group XVII.  

2.  Entitlement to a disability rating greater than 
20 percent for gunshot wound residuals of the right buttock, 
moderate damage to muscle group XVII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A decision on a claim for an increased rating must reflect 
the Veteran's current condition.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (in a claim for an increased rating, the 
present level of the disability is of primary concern).  The 
Veteran claims, and there is evidence to support, that his 
disabilities of GSW residuals of the left buttock, moderate 
damage to muscle group XVII (left muscle disability) and GSW 
residuals of the right buttock, moderate damage to muscle 
group XVII (right muscle disability) have become worse since 
the September 2006 C&P muscle examination.  Two of his 
private physicians provided opinions that his muscle 
disabilities are incapacitating and arise from neurologic 
injuries.  January 2008 Opinion by Dr. Bshara (Veteran is 
under my care for neurologic injury during WWII); 
January 2008 Opinion by Dr. Kumar (Veteran has severe 
incapacitating pain in his low back and buttocks, with left 
buttock region more than right buttock region).  

Where the Veteran claims a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  
After the muscle examination was conducted, the Veteran was 
granted service connection for a scar across the sacral area 
associated with the right muscle disability, for left hip 
pain associated with the left muscle disability, and for 
right hip pain associated with the right muscle disability.  
Thus, an appropriate examination (to include neurological 
findings) is necessary to evaluate the current severity of 
the Veteran's two muscle disabilities and to clarify what 
functional limitations, if any, are related to the Veteran's 
muscle disabilities, as distinguished from the scar and hip 
disabilities.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

In August 2006, the Veteran submitted a signed authorization 
for VA to obtain treatment records from Dr. Rabo, Dr. 
Barnacchia, and Dr. Bshara.  And, a neurologist, Dr. Kumar, 
indicated that the Veteran is his current patient for 
treatment of his muscle disability residuals.  Although VA 
has a duty to assist a claimant in obtaining evidence to 
substantiate his claim (see 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009)), nothing in the claims folder 
indicates that the RO requested those records.  The RO should 
make arrangements to obtain all private treatment records of 
the Veteran's right and left buttocks, hips, and scar since 
June 2005 (one year prior to date claim was filed) and 
associate those records with the claims folder. 

Since the most recent VA treatment records date from 
August 2006, the RO should make arrangements to obtain all VA 
treatment records of the Veteran's right and left buttocks, 
hips, and scar since August 2006.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to obtain all VA 
treatment records of the Veteran's right 
and left buttocks, hips, and scar since 
August 2006 and associate them with the 
claims folder.   

2.  Make arrangements to obtain all 
private treatment records (including those 
of Doctors Rabo, Barnacchia, Bshara, and 
Kumar) with respect to the Veteran's right 
and left buttocks, hips, and scar since 
August 2006 and associate them with the 
claims folder. 

3.  Make arrangements for the Veteran to 
have an appropriate examination(s) to 
determine the current condition of his 
disabilities of gunshot wound (GSW) 
residuals of the left buttock, moderate 
damage to muscle group XVII and GSW 
residuals of the right buttock, moderate 
damage to muscle group XVII.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies (including range of 
motion measurements after repetitive use) 
should be performed.  A complete history 
should be obtained from the Veteran that 
details the limitation of function that he 
has experienced since June 2005 (one year 
before his claim was filed).  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Describe the current condition (including 
neurological findings, if any) of the 
Veteran's disabilities of gunshot wound 
(GSW) residuals of the left buttock, 
moderate damage to muscle group XVII and 
GSW residuals of the right buttock, 
moderate damage to muscle group XVII.  In 
so doing, please identify the current 
symptoms that are manifestations of the 
muscle disabilities as distinguished from 
the symptoms that are manifestations of 
the hip disabilities associated with the 
muscle disabilities and the scar 
disability associated with the muscle 
disabilities.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


